—Appeal by the de*439fendant from a judgment of the County Court, Nassau County (Galasso, J.), rendered March 9, 1999, convicting him of assault in the first degree, assault in the second degree (two counts), criminal possession of a weapon in the third degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, expert medical testimony may be used to establish that an injury was caused by a dangerous instrument (see, People v Wilson, 240 AD2d 774, 775; People v Goode, 216 AD2d 579; People v Davis, 163 AD2d 826). Here, an emergency room nurse testified that the nature of the lacerations to the victim were “clear cut” with “no jagged edges” and concluded that they were caused by a sharp instrument such as a knife, blade, piece of glass, or scalpel. Such evidence belies the defendant’s contention that the evidence was insufficient to establish the use of a dangerous instrument (see, People v Vincent, 231 AD2d 444). Moreover, it was unnecessary for the police to recover the weapon in order to prove his guilt beyond a reasonable doubt (see, People v Vincent, supra).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05) or without merit. Bracken, J. P., Joy, McGinity and Feuerstein, JJ., concur.